Title: To Thomas Jefferson from Albert Gallatin, 20 August 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  New York 20th August 1804
               
               I received last Saturday your letter of the 8th inst.—S. Lewis is well qualified as a draughtsman; I have written in order to ascertain the nature of the charges against him whilst in the War department: there are, at all events two other applicants, either of which will do, D. Griffith the author of the Map of Maryland, and one of King’s brothers. On the subject of the Hampton vacancy I wrote what I knew. As to the place of attorney general I fear that it is above M.D.’s rate of legal knowledge & talents. I wonder at J.T.M.’s refusal, and still wait for your further instructions respecting the office of dist. atty. at N. Orleans. That he should speak French appears to me indispensable: if the people of Louisiana shall not be indulged as far as practicable in what relates to language, the difficulty of governing them will be much encreased: they seem to be but one degree above the French West Indians, than whom a more ignorant & depraved race of civilised men did not exist: give them slaves & let them speak French, (for they cannot write it) & they would be satisfied; the first is inadmissible; how far their language should, as they wish, be legally recognised is questionable; but their officers ought at least to understand them, and I fear Williams would never learn. Whilst speaking of Louisiana, let me not forget to inform you that Mr Armstrong told me that Labigarre, who gave one of the list of characters handed by Gen. Wilkinson, is and always was totally unprincipled & that no confidence ought to be placed in what he says. I have made some further enquiries concerning Evan Jones who gave the other list: it is generally agreed that his manners are stiff, but his integrity irreproachable, and that he has decent talents and a better knowledge of the Province than any other American.
               At the request of Gen. Dearborn, I had two conversations with Chotteau. He seems well disposed, but what he wants is power and money. He proposed that he should have a negative on all the Indian trading licenses, and the direction & all the profits of the trade carried on by Government with all the Indians of Louisiana replacing only the capital. I told him this was inadmissible, and his last demand was the exclusive trade with the Osages, to be effected by granting licenses only to his agents, but that he should not be concerned in the trade with any other nation. The annual consumption of the Osages he states at 40 thd. dollars in goods estimated at their value at the Illinois. The annual consumption of all the Missouri Indians including the Sioux of the Mississipi, he estimates at 300,000 dollars. On account of the slowness of the returns, a capital double of the annual consumption is necessary for carrying the trade. As he may be either useful or dangerous I gave no flat denial to his last request, but told him to modify it in the least objectionable shape and to write to Gen. Dearborn from St. Louis which he said he would do. As to the Government of Upper Louisiana, he is decidedly in favour of a military one & appears much afraid of civil law & lawyers: in some respects he may be right; but as regular laws & courts protect the poor & the ignorant, we may mistrust the predilection, of him who is comparatively rich & intelligent, in favour of the other system.
               Gen. Dearborn informed me that he had made such arrangements respecting the military stores, as would supercede the necessity of an immediate appointment to fill the vacancy caused by Gen. Irvine’s death. Considering the situation of Pennsylvania, this will be pretty delicate, and I am glad that you may wait till after Gen. Dearborn’s return.
               Judge Peters has decided that the act giving the power to bind to good behaviour & security of the peace was not intended to ex-territorial cases, and was inapplicable to the case of a vessel arming for Hispaniola; but that if an affidavit was made that the arming was with intention to commit hostilities, either defensive or offensive, against either of the belligerent powers or of a vessel commissioned by either, he should issue writs against the owners & captain under, I believe, the 5th Section of the act of 5th June 1794. I enclose a letter from the collector of Charleston on the same subject, which I will thank you to return after perusal.
               
               I also enclose a letter respecting I. Neufville’s application. The commission should issue before 15th September.
               The British ships continue the blockade of this port. Amongst other vessels sent to Halifax for adjudication was the Eugenia Cap. Mansfield which has been retaken by a party of armed men in a fishing smack from New London and brought here. Mr Barclay the British Consul wrote immediately on the arrival here of the prize master who had been landed at New London to Mr Merry, and applied to the custom house officers to detain the cargo till further orders from Washington. Having no person here to transcribe I enclose his original letter with the enclosed affidavit. The officers after consulting me answered that the papers &a. of the ship Eugenia which arrived here in possession of Cap. Mansfield were perfectly regular, that she had accordingly been entered, and that the custom house officers had no power by law, after the duties were secured, to refuse to the consignees permits for the landing of the cargo, or in any way to detain it. This is exactly true; the collector has no judiciary power; and why, if Capn. Mansfield’s possession was considered as illegal, Mr Barclay did not apply to the district judge who would have immediately ordered the vessel & cargo to be seized & kept in custody of the marshall till after hearing & decision, I cannot tell: unless knowing that there was not the least ground for the capture, which is the fact, he has chosen to make this transaction the ground of a governmental complaint & to use it as an offset against the outrages of the British frigates. I have written to New London to obtain affidavits which I will send to Mr Madison, and have examined Capn. Mansfield. The facts are nearly these—
               The prize master from ignorance & stupidity was persuaded, first to take a pilot off the east end of Long Island & next to run not only within the Sound but within the harbour of New London where he came at an anchor half a mile above the light house. In his affidavit he says he was under the lee of Fisher’s Island & four miles from the light house; but he has betrayed the truth in his statement of the bearing in which he acknowledges himself West North West of the light house. In that situation he was boarded by the revenue cutter and an inspector of customs put on board; he also suffered the former american master & mate to go on shore; but apprehending detention he put the inspector on board of a boat, cut his cables & sailed out of the harbour; but the wind being due East he could not go out of the sound through the race & sailed before the wind towards New York. He was retaken two or three hours after without resistance by the fishing sloop on board of which was another officer of the customs. Mansfield reassumed the command of the vessel &, the wind continuing East, proceeded with the officer of customs to New York instead of returning to New London, having previously, as he says, advised the prize master & english crew to go on shore in the sloop, which they did. There were but two muskets on board the recapturing sloop.—There is no doubt that the prize master was guilty of a gross infraction of our revenue laws in discharging the first custom house officer, and in leaving the harbour. Every vessel, even when coming in distress whilst bound to another port, must be reported to the custom house—See 29th, 30th & 60th Sect. of collection law. 4th Volume pages 326, 327 & 377—And by the sd. 29th Sect., it is lawful for the revenue officers to arrest & bring back to such port of the U.S. as is most convenient any vessel departing or attempting to depart before report. Goddard the Officer of the customs, whom I missed seeing & for whose affidavit I have sent, was verbally authorised by the Surveyor to arrest & bring back the vessel: so that the recapture itself was strictly legal. But what was irregular was to order the prize master & crew from the vessel depriving him of the possession he had. If we can make out that he abandoned the vessel every thing will have been regular; but if we cannot, we must rest our defence of that part of the transaction on the omission of the British Consul to have the vessel & cargo judicially arrested in New York. I have written at large in order that Mr Madison may have early knowledge of the facts; for I understand that the captain of the Leander is insolent, and that every subsequent outrage is intended to be justified by this act. Another captured ship has also been recaptured but by the crew, to which it seems there is no objection.
               With respectful attachment Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
               
                  Please to have the goodness to return Mr Barclay’s letter & enclosure. A sketch of the entrance of the Sound is enclosed.
               
            